Title: The Committee of Secret Correspondence to the American Commissioners, 2 February 1777
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Baltimore 2 Feby. 1777
You will recieve inclosed copies of our letters of the 21st. and 30th. Decemr., and of the Resolves of Congress accompanying them. It concerns us not less than we are sure it will you, that you should have heard so seldom from us, but the vigilance of the British Cruisers has prevented our most earnest solicitude for this purpose. The manner, in which they now conduct their business, proves the necessity of the request made by Congress for the loan or sale of a few Capital Ships. The entrance into Delaware and Chesapeak being narrow, by placing one 40 or 50 Gun Ship for the Protection of their Frigates, they stop both our Commerce and our Correspondence. Formerly their Frigates protected their Tenders, but now that we have Frigates, their larger Ships protect their Frigates; and this winter has been so uncommonly favourable that they have been able to keep the sea undisturbd by those severe gales of wind so usual off this Coast in the winter season. If we had a few line of Battle Ships to aid our Frigates, the Commerce of North America so beneficial to ourselves and so advantageous to France, would be carried on maugre the opposition of Great Britain. As we have not recieved any of those military Stores and Cloathing promised by Mr. Deane, we have much reason to fear, they have fallen into the Enemie’s Hands, and will render a fresh supply quite necessary. Except Mr. Deane’s favor of Septemr. 17th. which is but just now recieved, and that of October the 1st. we have not heard from him since the summer, so that we have been as destitute of European, as we fear you have been of true American Intelligence. The inclosed papers will furnish you with authentick accounts of our successes against the enemy since the 24th. of Decemr. They have paid severely for their visit of parade through the Jerseys, and these events are an abundant proof of British Folly in attempting to subdue North America by force of arms. Although the short inlistments had dispersed our Army directly in the face of an hostile force, and thereby induced a proud enemy to suppose their work was done, yet they suddenly found themselves attacked on all sides by a hardy active Militia, who have been constantly beating up their quarters, captivating and destroying their Troops, so that in the six or seven last weeks they have not lost much fewer than 3000 Men, about 2800 of whom, with many Officers, are now our Prisoners. Instead of remaining cantonned in the pleasant Villages of Jersey, as the inclosed authentick copy of Mr. Howe’s order to Colonel de Donop (the original of which fell into our hands by the Colonel’s flight from Burdenton) will shew you, that General vainly expected would be the case, they are now collected upon the Brunswick Heights, where they suffer every kind of distress from want of Forage, Fuel, and other necessaries, whilst Genl. Washington’s Army of Militia so environs them, that they never shew their faces without their lines, but they get beaten back with loss and disgrace. Being thus situated, we have reason to hope, that this part of their Army (and which is the most considerable part) will, by the end of winter, be reduced very low by deaths, desertion, and captivity. Genl. Heath, with a body of Eastern Troops, is making an impression on New York by King’s Bridge, which we understand has obliged the Enemy to recal their Troops from Rhode Island, for the defence of that City.
The regular Corps, that are to compose the new Army, are making up in the several states as fast as possible; but Arms, Artillery, Tent Cloth, and Cloathing will be greatly wanted. For these, our reliance is on the favor and friendship of his most Christian Majesty. If you are so fortunate as to obtain them, the propriety of sending them in a strong Ship of War must be very evident to you Gentlemen, when you know, our Coasts are so covered with British Cruisers from 20 to 50 Guns, though but few of the latter. We believe, they have not more than two Ships of 40, and two or three of 50 Guns in their whole Fleet on the North American Station; and these are employed, one of them to cover a Frigate or two at the Capes of each Bay, whilst the rest remain at New York.
We beg leave to turn your attention to the inclosed propositions of Congress, and we doubt not, you will urge their success with that real and careful assiduity, that objects so necessary to the liberty and safety of your Country demand.
We are exceedingly anxious to hear from you, and remain with particular sentiments of esteem and friendship Honorable Gentlemen Your most obedient and humble Servants
Benj HarrisonRichard Henry LeeWm HooperRobt Morris, at Philada.
 
Notation: From the secret Committee 2d Feby ’77
